Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  August 12, 2014

The Court of Appeals hereby passes the following order:

A14A1382. ROBINSON v. THE ESTATE OF WALTER JESTER et al.
A14A1383. MAYES v. THE ESTATE OF WALTER JESTER et al.


      In these renewal actions, Walter Robinson and Eric Mayes appeal from the trial
court’s grant of summary judgment in favor of the defendants. While the trial court
in its orders made reference to the records in the prior civil actions that were
voluntarily dismissed by the plaintiffs, these records have not been included in the
records on appeal, and are necessary for proper consideration of the appeals. Cf.
Petkas v. Grizzard, 252 Ga. 104, 108 (312 SE2d 107) (1984) (“Because a ruling on
the effect of the prior case may be raised on appeal, the record or portion thereof
considered by the trial court should be designated to be included in the appeal if a
party wishes to enumerate error on the ruling.”). We therefore remand these cases to
the trial court so that the records in the prior actions are made a part of the records
here on appeal. Once the records are complete, the clerk of the superior court is
directed to return the cases to this court for redocketing.

                                        Court of Appeals of the State of Georgia
                                                                         08/12/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.